Citation Nr: 0724555	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  01-05 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The appellant is the widow of a veteran who had active duty 
service from April 1966 to April 1969, including a period in 
the Republic of Vietnam from October 1966 to August 1967 and 
from December 1972 to July 1977.  

The issue was previously remanded by the Board in September 
2004 and October 2006.  In light of the favorable 
determination below, the Board refers the issue of 
entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran died in July 2000, the causes of death listed 
on his death certificate were the following: the immediate 
cause was metastatic adenocarcinoma of the lung; other 
significant conditions were chronic renal insufficiency, 
protein calorie malnutrition.  

2.  The veteran's death certificate in August 2005 was 
amended to include the following among the immediate causes 
of death: type 2 non-insulin dependent diabetes mellitus and 
myelopthisic anemia.

3.  The veteran's cause of death is due to his period of 
active duty service.  


CONCLUSION OF LAW

The veteran's death was caused by, or substantially or 
materially contributed to by, a disorder incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year.  During the pendency of the appellant's appeal, in 
2002, 3.307(a)(6)(ii) was revised to remove the criteria 
requiring that respiratory cancers be manifested within 30 
years after the last date on which the veteran was exposed to 
an herbicide agent during service.  

In the present case, the causes of the veteran's death were 
reported on the death certificate to be the following: the 
immediate cause was metastatic adenocarcinoma of the lung; 
other significant conditions were chronic renal 
insufficiency, protein calorie malnutrition.  The veteran's 
death certificate in August 2005 was amended to include the 
following among the immediate causes of death: type 2 non-
insulin dependent diabetes mellitus and myelopthisic anemia.

The veteran's service medical records, to include entries 
dated from December 1966 to 1977 showed that he was treated 
for various lung disorders to include chest congestion, 
productive cough, resolving pneumonia, bronchitis and chest 
pain.  

Post-service medical records from the late 1970s to 2000 
revealed the veteran continued to be treated for chest 
disorders.  An August 1978 hospital discharge summary 
indicated the veteran was treated for recurrent left pleural 
effusion.  In the 1980s the veteran was treated for chronic 
obstructive pulmonary disease; VA x-rays dated in August 1995 
reported pulmonary fibrosis.  A June 2000 VA discharge 
diagnosis was metastatic undifferentiated carcinoma.  The 
examiner noted that the veteran a year earlier had a 
diagnosis of poorly differentiated carcinoma of the left 
supraclavicular node.  The veteran reported pain in his back, 
neck, stomach, fevers, chills, nausea and cough.  He had a 
new mass in his neck and left inguinal area, which were 
suspicious for metastatic cancer.  The veteran's private 
terminal records indicated that he was readmitted to the 
hospital due to his metastatic adenocarcinoma of the lung.  

The death summary of the veteran's hospitalization in July 
2000 reflects that, when a feeding tube was place in the 
veteran shortly before his death, it was noted that there was 
a mass pressing on the esophagus.  It was reported that this 
mass was felt to primarily arise within the lung and "was a 
source of his metastatic cancer."  It further noted that 
some lung tumors create parathyroid hormone-like activity and 
raise the calcium levels and that the veteran did develop 
some hypercalcemia in the last days of his life.  It was 
concluded that the changes in his left lower lobe were 
probably on the basis of atelectasis and collapse of his left 
lower lobe secondary to the primary tumor.  

The Board notes that while a VA reviewer in an October 2002 
opinion concluded that the veteran appeared to have cancer in 
the lungs due to metastatic nodules from another site, he did 
note that there was a conflict in the record and that there 
was some report that the veteran had diffuse metastatic 
cancer from an unknown primary site.  The initial death 
certificate reported adenocarcinoma of the lungs.  

Under the circumstances of this case, the Board finds that 
the evidence is in relative equipoise with regard to the 
claim.  The National Personnel Records Center in February 
2001 verified that the veteran served in Vietnam from October 
1966 to August 1967.  The medical evidence is in equipoise as 
to whether the veteran had lung cancer as opposed to 
metastatic disease of the lungs.  The record clearly shows 
that the veteran died from metastatic adenocarcinoma of the 
lung.  Hence given the veteran served in Vietnam and died 
from a respiratory cancer, the criteria under 38 C.F.R. §§ 38 
C.F.R. § 3.307(a)(6)(ii), 3.309(e) are met thereby relating 
the veteran's lung cancer to service on a presumptive basis.  
Therefore, service connection for the cause of the veteran's 
death is warranted.  38 U.S.C.A. § 5107(b).  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), providing further 
guidance on VCAA notice requirements.  However, with regard 
to the benefit being granted by the Board in this decision, 
the Board need not consider the question of VCAA compliance 
at this juncture since there is no detriment to the appellant 
in light of the favorable disposition.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


